

116 HR 6654 IH: Emergency COVID Telehealth Response Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6654IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mrs. Axne (for herself, Mr. Balderson, and Mr. Hill of Arkansas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XI of the Social Security Act to ensure the extension of the telehealth waiver authority of the Secretary of Health and Human Services to physical therapists, occupational therapists, speech language-pathologists, and certain other providers.1.Short titleThis Act may be cited as the Emergency COVID Telehealth Response Act. 2.Ensuring extension of Secretarial telehealth waiver authority to physical therapists, occupational therapists, speech language-pathologists, and certain other providersSubsection (b) of section 1135 of the Social Security Act is amended by adding at the end the following new sentence:In exercising authority under paragraph (8) during the period beginning on March 1, 2020, and ending on the last day of the emergency period described in subsection (g)(1)(B), the Secretary shall provide that a practitioner described in section 1834(m) shall be treated as including a physical therapist, physical therapist assistant working under the supervision of a physical therapist, occupational therapist, occupational therapy assistant working under the supervision of an occupational therapist, speech language-pathologist, clinical social worker (as defined in section 1861(hh)(1)), and audiologist..